                      Case 2:21-cv-00067-JAM-CKD Document 11 Filed 03/04/21 Page 1 of 4


                  1 Galen T. Shimoda (Cal. State Bar No. 226752)
                      Justin P. Rodriguez (Cal. State Bar No. 278275)
                  2 Brittany V. Berzin (Cal. State Bar No. 325121)
                      Jessica L. Hart (Cal. State Bar No. 331441)
                  3 Shimoda Law Corp.
                  4 9401 East Stockton Boulevard, Suite 120
                      Elk Grove, CA 95624
                  5 Telephone: (916) 525-0716
                      Facsimile: (916) 760-3733
                  6 Email: attorney@shimodalaw.com
                           jrodriguez@shimodalaw.com
                  7        bberzin@shimodalaw.com
                  8          jhart@shimodalaw.com

                  9 Attorneys for Plaintiff ELIZABETH COY
                      individually and on behalf of Aggrieved Employees
                 10
                 11                               UNITED STATES DISTRICT COURT
                 12                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                 13
                      ELIZABETH COY, on behalf of herself and           Case No. 2:21-CV-00067-JAM-CKD
                 14 Aggrieved Employees
                                                                        Hon. Judge John A. Mendez
                 15          Plaintiff,
                                                                        JOINT STIPULATION TO VACATE THE
                 16       vs.                                           FRCP, RULE 26 (F) DEADLINES SET
                 17                                                     FOURTH IN THIS COURT’S ORDER RE
                      SOUTHERN HOME CARE SERVICES,                      SERVICE OF PROCESS AND JOINT
                 18 INC., a Delaware Corporation; RES-CARE              STATUS REPORT PENDING THIS
                      CALIFORNIA, INC. (DBA RCCA                        COURT’S ORDER ON PLAINTIFF’S
                 19 SERVICES), a Delaware Corporation; RES-             MOTION TO REMAND; ORDER
                 20 CARE, INC. (DBA ALL WAYS CARING
                    HOMECARE), a Kentucky Corporation;
                 21 RSCR CALIFORNIA, INC., a Delaware                   Filed:        11/25/2020
                    Corporation; CRISTINA KOVAL, an                     Removed:      01/13/2021
                 22 individual; ELIZABETH FLOREZ, an                    Trial Date:   Not Set
                    individual, and DOES 1 to 100, inclusive,
                 23
                             Defendants.
                 24
                 25
                 26          TO THE HONORABLE COURT, ALL PARTIES AND TO THEIR COUNSEL OF

                 27 RECORD:
                 28 //
                                                                        1
017088.0000829
822987.1              JOINT STIPULATION TO VACATE THE FRCP, RULE 26 (F) DEADLINES SET FOURTH IN THIS COURT’S
                       ORDER RE SERVICE OF PROCESS AND JOINT STATUS REPORT PENDING THIS COURT’S ORDER ON
                                              PLAINTIFF’S MOTION TO REMAND; ORDER
                      Case 2:21-cv-00067-JAM-CKD Document 11 Filed 03/04/21 Page 2 of 4


                  1         Plaintiff ELIZABETH COY (“Plaintiff”) and Defendants SOUTHERN HOME CARE

                  2 SERVICES, INC.; RES-CARE CALIFORNIA, INC. (SBA RCCA SERVICES); RES-CARE,
                  3 INC. (DBA ALL WAYS CARING HOMECARE); and RSCR CALIFORNIA, INC.,
                  4 (“Defendants”) (collectively referred to as the “Parties”) hereby submit this joint stipulation to
                  5 vacate the FRCP, Rule 26(f) conference and joint status report deadlines set forth in this Court’s
                  6 Order Requiring Service of Process and Joint Status Report pending an Order on Plaintiff’s
                  7 Motion to Remand and state as follows:
                  8                                          STIPULATION

                  9         1.      WHEREAS, Defendants removed this individual wage and hour and PAGA

                 10 action from Sacramento County Superior Court on January 1, 2013. (Docket Entry (“D.E.”) 1);
                 11         2.      WHEREAS, the Court issued an Order Requiring Service of Process and Joint

                 12 Status Report on January 13, 2021. (D.E. 2);
                 13         3.      WHEREAS, Defendants filed a Motion to Dismiss Plaintiff’s Complaint on

                 14 January 20, 2021; (D.E. 3);
                 15         4.      WHEREAS, Plaintiff filed a Motion to Remand this action back to state court on

                 16 February 8, 2021. (D.E. 4);
                 17         5.      WHEREAS, the Motion to Remand was fully briefed on March 2, 2021 (D.E.

                 18 8);
                 19         6.      WHEREAS, on February 22, 2021, the Parties agreed that, given the pending

                 20 Motion to Remand and considering judicial and party efficiency, it was best to request that the
                 21 deadlines in the Court’s Order Requiring Service of Process and Joint Status Report regarding
                 22 the FRCP, Rule 26(f) conference and joint status report be vacated, pending the outcome of
                 23 Plaintiff’s Motion to Remand to determine the threshold issue of removal, and the related issues
                 24 raised by Defendants’ Motion to Dismiss. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
                 25 U.S. 375, 377 (1994); Marley v. United States, 567 F.3d 1030, 1032 (9th Cir. 2009) (“A federal
                 26 court generally may not rule on the merits of a case without first determining that it has
                 27 jurisdiction”); Sinochem Int’l Co. v. Malay. Int'l Shipping Corp., 549 U.S. 422, 430-431 (2007)
                 28 (“Without jurisdiction the court cannot proceed at all in any cause; it may not assume
                                                                      2
017088.0000829
822987.1              JOINT STIPULATION TO VACATE THE FRCP, RULE 26 (F) DEADLINES SET FOURTH IN THIS COURT’S
                       ORDER RE SERVICE OF PROCESS AND JOINT STATUS REPORT PENDING THIS COURT’S ORDER ON
                                              PLAINTIFF’S MOTION TO REMAND; ORDER
                      Case 2:21-cv-00067-JAM-CKD Document 11 Filed 03/04/21 Page 3 of 4


                  1 jurisdiction for the purpose of deciding the merits of the case”);
                  2          7.     WHEREAS, the Parties further agree that postponing the Rule 26 (f) deadlines

                  3 until Plaintiff’s challenge to jurisdiction has been resolved will facilitate to the mutual goal of
                  4 the Parties to minimize attorneys’ fees;
                  5          8.     WHEREAS, the Parties agree and propose to confer in accordance with Rule

                  6 26(f) within 30 days of the Court’s order on Plaintiff’s Motion to Remand, and thereafter within
                  7 the time specified by Rule 26, make the initial disclosures pursuant to Rule 26(a)(1) and file
                  8 their report pursuant to Rule 26(f);
                  9          9.     This extension is the first extension sought regarding the requirements of Rule

                 10 26(f);
                 11          10.    The extension is not sought for any improper purpose or to delay and will not

                 12 result in prejudice to either party;
                 13          11.    If the Court is not inclined to vacate the deadlines in the Order pending a ruling

                 14 on the Motion to Remand, the Parties will promptly meet and confer and submit a full Joint
                 15 Statement of the case;
                 16          12.    NOW THEREFORE, the Parties stipulate to confer in accordance with Rule 26(f)

                 17 within 30 days of the Court’s order on Plaintiff’s Motion to Remand, and thereafter within the
                 18 time specified by Rule 26, make the initial disclosures pursuant to Rule 26(a)(1) and file their
                 19 report pursuant to Rule 26(f).
                 20 Dated: March 3, 2021                                  SHIMODA LAW CORP.

                 21                                                 By:      /s/ Jessica L Hart
                                                                          Galen T. Shimoda
                 22                                                       Justin P. Rodriguez
                                                                          Brittany V. Berzin
                 23                                                       Jessica L. Hart
                                                                          Attorneys for Plaintiff
                 24
                 25 Dated: March 3, 2021                                  HAWKINS PARNELL & YOUNG LLP
                 26                                                 By:     /s/ Phil. J. Montoya
                                                                          Phil J. Montoya, Jr.
                 27                                                       Attorney for Defendants
                 28
                                                                       3
017088.0000829
822987.1              JOINT STIPULATION TO VACATE THE FRCP, RULE 26 (F) DEADLINES SET FOURTH IN THIS COURT’S
                       ORDER RE SERVICE OF PROCESS AND JOINT STATUS REPORT PENDING THIS COURT’S ORDER ON
                                              PLAINTIFF’S MOTION TO REMAND; ORDER
                      Case 2:21-cv-00067-JAM-CKD Document 11 Filed 03/04/21 Page 4 of 4


                  1                                               ORDER

                  2         The COURT, having considered the above stipulation, HEREBY ORDERS that:

                  3         1. The deadlines set forth in this Court’s Order Requiring Service of Process and Joint

                  4            Status Report regarding the FRCP, Rule 26(f) conference and Joint Status Report are

                  5            vacated pending the Court’s Order on the Motion to Remand; and

                  6         2. The Parties shall confer in accordance with Rule 26(f) within 30 days of the Court’s

                  7            order on Plaintiff’s Motion to Remand, and thereafter within the time specified by

                  8            Rule 26, make the initial disclosures pursuant to Rule 26(a)(1) and file their report

                  9            pursuant to Rule 26(f).

                 10
                 11 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                 12
                 13 DATED: March 3, 2021                           /s/ John A. Mendez
                                                                   THE HONORABLE JOHN A. MENDEZ
                 14                                                UNITED STATES DISTRICT COURT JUDGE
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                                                                      4
017088.0000829
822987.1              JOINT STIPULATION TO VACATE THE FRCP, RULE 26 (F) DEADLINES SET FOURTH IN THIS COURT’S
                       ORDER RE SERVICE OF PROCESS AND JOINT STATUS REPORT PENDING THIS COURT’S ORDER ON
                                              PLAINTIFF’S MOTION TO REMAND; ORDER
